The record in this cause having been considered by the Court, and the foregoing opinion prepared under Chapter 14553, Acts of 1929, adopted by the Court as its opinion, it is considered, ordered and decreed by the Court that the said final decree of the court below, in so far as it ordered defendants to pay taxes, not advanced or paid out by complainants, before being permitted to redeem, and in so far as it undertook to find the amount due Traylor and Gillespie under the second mortgage, and provided that they have credit therefor, if they became the successful bidders at foreclosure sale, be and the same is hereby reversed; it is further ordered by the Court that in all other respects the said final decree be and the same is hereby affirmed, and the cause remanded for further and appropriate proceedings.
TERRELL, C. J., AND WHITFIELD, ELLIS, STRUM, BROWN AND BUFORD, J. J., concur.